                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL GIOVANNI,
              Plaintiff                                        CIVIL ACTION

                 v.

BAYER PROPERTIES, LLC,                                         No. 20-2215
              Defendant

                                       MEMORANDUM

 PRATTER,J.                                                                            MAY 3, 2021

         Michael Giovanni alleges that he suffers from Attention Deficit Hyperactivity Disorder

("ADHD"), and that he informed his employer, Bayer Properties, LLC, of his diagnosis.

Mr. Giovanni filed a complaint with the Pennsylvania Human Rights Commission on March 16,

2018, alleging that he was discriminated against because of his disability.          Mr. Giovanni's

complaint to the PHRC did not mention a claim of failure to accommodate or retaliation.

         Mr. Giovanni now alleges that Bayer refused to accommodate his disability, that Bayer

employees made negative comments about his emotional state which were connected to his

ADHD, and that Bayer repeatedly passed over him for promotions because of his disability.

Mr. Giovanni also alleges that Bayer terminated his employment because of his disability, and has

refused to pay him according to a compensation plan that he entered into with them.

         For the reasons that follow, the Court will grant Bayer's motion to dismiss in part and deny

it in part.

                                         LEGAL STANDARD

         A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint. To provide the

defense with fair notice, a plaintiff must provide "more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do." Bell Atl. Corp. v. Twombly,



                                                  1
 550 U.S. 544, 555 (2007). When evaluating a motion to dismiss, courts in the Third Circuit

conduct a two-part analysis. First, the Court separates any legal conclusions from the well-pleaded

factual allegations. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Second,

the Court determines whether the facts alleged establish a plausible claim for relief. Id. at 211. At

the pleading stage, the Court accepts "all factual allegations as true, construe[s] the complaint in

the light most favorable to the plaintiff, and determine[s] whether, under any reasonable reading

of the complaint, the plaintiff may be entitled to relief." Id. at 210; see also Twombly, 550 U.S. at

555 (stating that courts must "assum[e] that all the allegations in the complaint are true (even if

doubtful in fact)"). If the Court can infer only "the mere possibility of misconduct," the complaint

has failed to show an entitlement to relief. Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

       The Court need not ignore or discount reality. Nor must the Court "accept as true

unsupported conclusions and unwarranted inferences." Doug Grant, Inc. v. Create Bay Casino

Corp., 232 F.3d 173, 183-84 (3d Cir. 2000). Rather, the Court accepts as true all reasonable

inferences emanating from the allegations and views those facts and inferences in the light most

favorable to the nonmoving party. See Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010).

                                            DISCUSSION

I.     Defendant's Motion to Dismiss

       Bayer's Motion to Dismiss advances four arguments: (1) that Mr. Giovanni's complaint

fails to allege each cause of action in a separate count in violation of Federal Rule of Civil

Procedure 10(b); (2) that Mr. Giovanni failed to exhaust his failure to accommodate and retaliation

causes of action; (3) that Mr. Giovanni failed to allege facts sufficient to support his failure to

accommodate and retaliation causes of action; and (4) that Mr. Giovanni failed to allege facts

sufficient to support his promissory estoppel cause of action. The Court considers each in turn.




                                                  2
                A. Whether the Complaint Violates Rule lO(b) by Failing to Separately
                   Allege Claims

        Bayer argues that Mr. Giovanni's complaint violates Federal Rule of Civil Procedure

 l0(b)'s requirement that "[i]f doing so would promote clarity, each claim founded on a separate

transaction or occurrence ... must be stated in a separate count or defense." Fed. R. Civ. P. l0(b).

Count I of Mr. Giovanni's complaint alleges that Bayer violated the Americans with Disabilities

Act, 42 U.S.C. §§ 12101 et seq., by engaging in practices that "include without limitation, refusing

to provide Plaintiff with reasonable accommodations for his disability, retaliating against him for

seeking reasonable accommodations, and terminating his employment as a result of his disability

and/or perceived disability." (Doc. No. 1 at 3-4.) Bayer argues that these claims should be

dismissed, or in the alternative, that Mr. Giovanni should be required to file another complaint

alleging each cause of action in separate counts.

        Although Bayer's argument has some merit, it is up to the Court's discretion to decide

whether the complaint is sufficiently confusing to justify the relief requested. This is not a case

with multiple defendants, or where the plaintiff intermingles causes of action from different

statutes. In those situations, courts are more likely to grant a motion for a more definite statement

because of an overriding need for or benefit from clarity. See Country Classics at Morgan Hill

Homeowners' Ass 'n, Inc. v. Country Classics at Morgan Hill, LLC, 780 F. Supp. 2d 367, 372 (E.D.

Pa. 2011) ("The use of separate counts becomes increasingly important when a plaintiff files suit

against multiple ... defendants and alleges various claims against each."); Borrell v. Weinstein

Supply Corp., No. CIV. A. 94-2857, 1994 WL 530102, at *2 (E.D. Pa. Sept. 27, 1994) (where

complaint alleged two causes of action arising from the same statute, "requiring [the plaintiff] to

file an amended complaint would constitute a waste oftime and judicial resources"). Here, Bayer's

briefs and statements during oral argument demonstrate that Bayer was entirely able to understand



                                                 3
what causes of action are lodged against it, and what facts are material to those claims. The goal

and text of Rule 10(b) require nothing more.

               B. Whether Mr. Giovanni Failed to Exhaust His Failure to Accommodate
                  and Retaliation Causes of Action

        Bayer next argues that Mr. Giovanni's failure to accommodate and retaliation causes of

action were not alleged in his PHRC charge, and, therefore, Mr. Giovanni has not exhausted those

claims. Mr. Giovanni responds with two arguments: (1) the PHRC charge document cannot be

considered in a motion to dismiss because it is material outside of the four corners of the complaint;

and (2) he may pursue claims for failure to accommodate and retaliation even though they are

absent from his PHRC charge.

       As to the first argument, Mr. Giovanni is correct that courts ordinarily look only to the

"four corners" of the complaint when considering a motion to dismiss. But there is an exception.

Courts may also consider a document that was not included as an exhibit to the complaint if (1) it

is "indisputably authentic" and (2) "the plaintiffs claims are based on the document." Pension

Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). Although

courts have not always been clear as to what it means for a plaintiffs claims to be "based on the

document," in general, documents may be considered if they are "central to a plaintiffs theory but

were either mischaracterized in the complaint or directly undermine a plaintiffs allegations." Hill

v. Corinthian Condominium Assoc. Inc., No. CV 20-2242, 2021 WL 1124782, at *3 (E.D. Pa. Mar.

24, 2021). That standard is met here because Mr. Giovanni does not dispute the authenticity of

the letter, and the letter has an independent legal effect of barring any causes of action

Mr. Giovanni did not allege therein. Indeed, multiple courts have considered similar documents

when deciding whether a claim was administratively exhausted. See Smith v. Harrison House, No.

CV 19-1012, 2020 WL 208930, at *1 n.3 (E.D. Pa. Jan. 13, 2020) (stating that it was proper to



                                                 4
 consider EEOC charge letter when considering whether a claim was administratively exhausted);

 Williams v. The Renfrew Ctr., No. CIV.A.07-2833, 2008 WL 2550592, at *1 n.1 (E.D. Pa. June

26, 2008) ("Since the PHRC and EEOC documents attached to Defendant's Motion are both public

records and documents central to Plaintiffs claim that she exhausted her administrative remedies,

the Court may consider these documents without converting the Motion into a motion for summary

judgment."). Therefore, the Court will consider the PHRC charge when ruling on the present

motion.

        The Court next turns to Mr. Giovanni's argument that he may bring a retaliation claim even

if retaliation was not mentioned in his PHRC charge. As he correctly points out, the scope of

exhaustion is not only allegations in the EEOC or PHRC charges, but also other matters "which

can reasonably be expected to grow out of the charge of discrimination." Atkinson v. LaFayette

Coll., 460 F.3d 447,453 (3d Cir. 2006) (quoting Ostapowicz v. Johnson Bronze Co., 541 F.2d 394,

398-99 (3d Cir. 1976)).

       The Third Circuit Court of Appeals has twice considered the scope of this rule where a

plaintiff sought to bring a claim for retaliation that was not listed in the EEOC or PHRC charge.

Although both cases cite the same overarching rule, they reach different conclusions. Compare

Howze v. Jones & Laughlin Steel Corp., 750 F.2d 1208, 1212 (3d Cir. 1984) (EEOC charge

alleging discrimination also exhausted claim for retaliation) with Mandel v. M & Q Packaging

Corp., 706 F.3d 157, 164 (3d Cir. 2013).

       In reconciling these different results, this Court concludes that there is no bright-line rule

about whether a retaliation claim "grows out" of a claim for discrimination. Instead, this Court

must determine, based on the facts unique to each case, whether the omitted retaliation claim could

"reasonably be expected to grow out of the charge of discrimination" such that an EEOC




                                                 5
investigation of discrimination would uncover any evidence of the alleged retaliation. Atkinson,

460 F.3d at 453 (quoting Ostapowicz, 541 F.2d at 398-99).            If so, the retaliation claim is

administratively exhausted even though it was not expressly alleged in the EEOC or PHRC charge.

        In Howze, the retaliation claim met this test because the only salient difference between the

discrimination and retaliation claims was the defendant's alleged motivation in terminating the

plaintiff's employment: the plaintiff's race, or the plaintiff's complaints about discrimination on

the basis of his race. See Howze, 750 F. 2d at 1212. Because all other facts were the same, an

EEOC investigation could reasonably be expected to uncover any evidence of a different or

additional motive for retaliation. See id.

        But in Mandel, the differences between the discrimination and retaliation claims were more

substantial. In the EEOC charge, the plaintiff claimed that she did not complain to her general

manager because she feared reprisal. See Mandel, 706 F.3d at 163-74. Her complaint in the district

court was directly contradictory. In the court pleadings, she alleged that she did complain to the

general manager, and then suffered retaliation. See id. The district court found that the EEOC

could not reasonably be expected to have investigated "a claim of retaliation for engaging in

statutorily protected activity where Plaintiff's charge states that she refrained from activity that

might be protected," and the Third Circuit Court of Appeals agreed with that determination. See

id. It is true that there is some language in Mandel that the crucial fact was that "the box for

retaliation was not checked," and the plaintiff"could have easily" done so. See id. at 165. But the

only way to reconcile Mandel with Howze is to discount this passing language, and to focus on the

degree of difference between the claims for discrimination and retaliation.

       Mr. Giovanni's case is more like Howze than Mandel.           The only difference between

Mr. Giovanni's discrimination and retaliation claims is Bayer's alleged motivations for




                                                 6
 terminating Mr. Giovanni's employment. And in this case, unlike Mandel, there is no direct

 contradiction between the PHRC charge and Mr. Giovanni's complaint. 1 Therefore, the Court

 finds that Mr. Giovanni's retaliation claim was exhausted in his PHRC charge.

         Bayer relies on a variety of district court cases that held that a retaliation claim was not

exhausted by a claim for discrimination, but the Court is not persuaded by them. Four of the cited

opinions are inapposite. Robinson v. Verizon Communications is not compelling here because in

that case, the plaintiffs fundamental factual account was different in the complaint and the EEOC

charge. No. CIV.A. 11-1709, 2011 WL 6779328, at *3-4 (E.D. Pa. Dec. 27, 2011). In the EEOC

charge, the plaintiff alleged that his supervisor subjected him to verbal harassment and other

discipline because of his age and disability. Id. at *2. In his complaint, he "abandoned" the

original claim, and instead argued that a collection of Verizon employees, not including his

supervisor, gave him less favorable work assignments in retaliation for filing an EEOC charge and

to discriminate against him because of his disability status. See id. Therefore, the court held that

both his new discrimination and retaliation charges were unexhausted. See id. at *2-4. The court

did not hold that the retaliation claim was unexhausted merely because it was not alleged.

        The same is true of Hartwell v. Lifetime Doors, Inc., No. CIV.A. 05-2115, 2006 WL

381685, at * 18 (E.D. Pa. Feb. 16, 2006). Hartwell did not hold that a retaliation claim was

unexhausted merely because it was not pled. Rather, one of the plaintiffs two retaliation claims

was held unexhausted because it was based on different facts than the other. See id. at *18. The

plaintiff had filed two EEOC charges, the second of which was the focus of the opinion. Id. at

* 17-18. That second charge alleged that the plaintiff may have been dismissed for filing his first


        This is in part due to the fact that Mr. Giovanni's PHRC charge and complaint are little more than
a set of legal conclusions, almost entirely bereft of any factual allegations. But that problem is more
properly the focus of Bayer's argument that Mr. Giovanni's retaliation claim should be dismissed µnder
Rule 12(b)( 6).


                                                    7
 EEOC charge, but did not "even hint that he had ever complained to his supervisors or corporate

 headquarters, let alone claim that he may have been retaliated against for doing so." Id. But later,

 plaintiff attempted to make that claim in a complaint. Id. at * 18. Because the retaliation claim in

the complaint added the allegation that he had complained to his superiors, the court held that the

retaliation claim was unexhausted. Id. Critically, the difference between the claim in the EEOC

charge and the court complaint was not merely a difference in the motives alleged. Rather, the

court complaint changed the basic factual allegations underlying the plaintiffs complaint.

        Third, Porchia v. Cohen is inapposite because there was an actual EEOC investigation into

the plaintiffs complaint, and the EEOC did not in fact investigate retaliation. No. CIV. A. 98-

3643, 1999 WL 357352, at *8 (E.D. Pa. June 4, 1999). Here, there is no actual investigation record

to review, so the Court must instead speculate as to what the EEOC investigation might have

encompassed if the EEOC chose to act.

        Fourth, Bayer cites Prewitt v. Walgreens Co., No. CIV.A. 11-02393, 2012 WL 4364660,

at *7 (E.D. Pa. Sept. 25, 2012). Prewitt is easily distinguishable. As that court simply said, the

claims in the complaint were "completely unrelated to the allegations in Plaintiffs administrative

filings." Id.

        Only one of the opinions Bayer cites is inconsistent with the result reached here: Evans v.

Maui Cup-Letica Corp., No. 3:CV-07-01446, 2009 WL 1034490, at *8 n.4 (M.D. Pa. Apr. 16,

2009). That case endorses a bright-line test for when a retaliation claim absent from an EEOC

charge may nonetheless be administratively exhausted. Evans says that it never can. "[I]f Plaintiff

did not present a retaliation claim to the EEOC, he cannot assert one here." Id. Evans is not

persuasive for three reasons. First, the quote in question is dicta contained in a footnote. The court

had already concluded that the complaint failed to allege facts sufficient to state a claim for




                                                  8
retaliation, and included this as a backup argument in a footnote. And even then, the court declined

to definitively say whether the defendant's argument was correct. See id. ("Defendant's contention

appears meritorious." (emphasis added)). Second, the court cited language from Atkinson to

support its bright-line rule, but Atkinson says no such thing. Rather, Atkinson endorsed a test that

depends on the facts of each case. See Atkinson, 460 F.3d at 453 ("[T]he parameters of the civil

action in the district court are defined by the scope of the EEOC investigation which can reasonably

be expected to grow out of the charge of discrimination .... " (quoting Ostapowicz, 541 F.2d at

398-99)). Third, the court failed to cite, much less reconcile, its "rule," with the Third Circuit

Court of Appeals' holding in Howze. Nor can the two be reconciled. The outcome in Howze

would have been different had the court applied the bright-line test Evans endorsed. Therefore,

this Court declines to endorse Evans.

       In sum, Third Circuit precedent requires a fact-dependent test for exhaustion.

Mr. Giovanni's retaliation claim is factually identical to his discrimination claim, except for

Bayer's alleged motivation.    Had the EEOC chosen to investigate, it would have uncovered

evidence of this alleged retaliation, assuming such evidence existed. Therefore, Mr. Giovanni's

retaliation claim is considered administratively exhausted.

               C. Whether Mr. Giovanni Sufficiently Alleged Facts to Support a Claim of
                  Failure to Accommodate or Retaliation

       Bayer's next argument is that Mr. Giovanni's complaint fails to allege that he ever

requested an accommodation, and that his failure to accommodate claim should therefore be

dismissed. Mr. Giovanni responds that his complaint does allege that "Defendant refused to

reasonably accommodate Plaintiff."

       There is nothing in the complaint beyond this conclusory allegation. The complaint does

not state what accommodations Mr. Giovanni requested or required, or which accommodations



                                                9
Bayer refused to provide. This conclusory pleading technique does not comply with Rule 12(b)( 6).

"A facially plausible claim may not be supported by conclusory allegations" or mere "legal

conclusions," but rather must allege facts that, taken as true, "allow the court 'to draw the

reasonable inference that the defendant is liable for the misconduct alleged.'" Rosario v. First

Student Mgmt. LLC, 247 F. Supp. 3d 560,564 (E.D. Pa. 2017) (quotingAshcroftv. Iqbal, 556 U.S.

662, 679 (2009)). Mr. Giovanni's allegation that Bayer refused to accommodate his disability is

a legal conclusion, and is unsupported by any factual allegations whatsoever, much less allegations

that would allow the Court to draw the inference that Bayer is liable. Therefore, the Court will

grant Bayer's motion to dismiss Mr. Giovanni's failure to accommodate and retaliation claims.

               D. Whether Mr. Giovanni Sufficiently Alleged Facts to Support a Claim for
                  Promissory Estoppel

        Lastly, Bayer argues that Mr. Giovanni's promissory estoppel claim should be dismissed

because he does not allege that he relied on a promise to his detriment. Mr. Giovanni's complaint

alleges that he signed a compensation agreement with Bayer, that Bayer made some payments

according to the plan, but failed to make all the payments due to Mr. Giovanni. Mr. Giovanni

argues that these allegations are sufficient to support a claim for promissory estoppel.

       To make out a claim of promissory estoppel, a plaintiff must allege: "(1) the defendant

made a promise and should have reasonably expected that promise to induce action or forbearance

by the plaintiff, (2) the plaintiff actually took action or refrained from action in reliance on the

promise and (3) injustice can be avoided only by enforcing the promise." CKSJB Holdings, LLC

v. EPAM Sys., Inc., 379 F. Supp. 3d 388, 398 (E.D. Pa. 2019), aff'd, 837 F. App'x 901 (3d Cir.

2020). "Under Pennsylvania law, promissory estoppel is an 'equitable remedy to a contract

dispute ... [that] makes otherwise unenforceable agreements binding."' Id. (alteration in original)

(quoting Crouse v. Cyclops Indus., 745 A.2d 606, 610 (Pa. 2000)). Promissory estoppel is not



                                                10
merely an equitable equivalent to a breach of contract claim. Rather, the plaintiff must show that

because of the promise, the plaintiff had to forego other, more lucrative opportunities. See

Ankerstjerne v. Schlumberger, Ltd., 155 F. App'x 48, 51 (3d Cir. 2005).

         Mr. Giovanni makes no such allegations here. Instead, his promissory estoppel claim is

merely equivalent to his breach of contract claim (which Bayer does not seek to dismiss).

Therefore, the Court will grant Bayer's motion to dismiss Mr. Giovanni's promissory estoppel

claim.

II.      Whether Leave to Amend Should Be Granted

         Although the Court is dismissing some of Mr. Giovanni's claims, the question remains

whether Mr. Giovanni should have the opportunity to try to cure these pleading deficiencies.

When, as here, a complaint is subject to a Rule 12(b)(6) dismissal, the Court should permit a

curative amendment unless it would be futile or inequitable. Alston v. Parker, 363 F.3d 229, 235

(3d Cir. 2004). In his response in opposition to the Motion, Mr. Giovanni has not requested leave

to amend. Regardless, the opportunity to amend will be offered, even if it is not specifically

requested. Because the Court has rejected Bayer's exhaustion argument, the Court can see no

reason why amendment would necessarily be futile. Therefore, the Court will grant Mr. Giovanni

leave to file an amended complaint.

                                           CONCLUSION

         For the reasons set out in this Memorandum, the Court grants the motion to dismiss in part,

and denies it in part. An appropriate order follows.




                                                 11
